



Exhibit 10.2


Notice of Terms of
Performance-Based Restricted Stock Units




To:
BEMSID:
Grant Date:


As part of its executive compensation program, The Boeing Company (the
“Company”) has awarded you a Performance-Based Restricted Stock Unit award
pursuant to The Boeing Company 2003 Incentive Stock Plan, as amended and
restated from time to time (the “Plan”), and the provisions contained herein
(the “Notice”). The terms and conditions of the award are as follows:


1.
PBRSU Award. You have been awarded «PBRSU_Units» Performance-Based Restricted
Stock Units. Each Performance-Based Restricted Stock Unit (“PBRSU”) corresponds
to one share of Boeing stock. Your PBRSUs are subject to the terms of the Plan,
including the maximum award provisions. If there is any inconsistency between
the terms of this Notice and the terms of the Plan, the Plan’s terms will
control. A summary of the Plan accompanies this Notice.



2.
PBRSU Account. The Company will maintain a record of the number of awarded
PBRSUs in an account established in your name.



3.
Vesting Provisions:

3.1 General. Subject to your continued employment with the Company or its
subsidiaries through the date the Compensation Committee of the Board of
Directors of the Company (the “Committee”) certifies the relative performance of
the PBRSUs as described below in or about _____________ (the “Vesting Date”)
(except as otherwise provided herein), the Award shall become vested based upon
the Company’s “Relative Total Shareholder Return” in terms of percentile ranking
as compared to the Peer Companies (as defined in Exhibit A) over the period
beginning immediately after the Grant Date and ending immediately prior to the
Vesting Date (the “Measurement Period”) in accordance with the following:


Relative Total Shareholder Return Ranking over Measurement Period
Payout % Level
91st Percentile or Higher
200%
81st - 90th Percentile
175%
71st - 80th Percentile
150%
61st - 70th Percentile
125%
51st - 60th Percentile
100%
41st - 50th Percentile
75%
31st - 40th Percentile
50%
21st - 30th Percentile
25%
0 - 20th Percentile
—%





In the event of a payout percentage level above 100%, you will be awarded
additional PBRSUs so that the total number of PBRSUs which vest as of the
Vesting Date (excluding dividend equivalent PBRSUs) equals the original PBRSU
award amount multiplied by the payout percentage level. In the event of a payout
percentage level below 100%, your PBRSUs awarded under Section 1 will be
forfeited to the extent necessary to provide that the total number of PBRSUs
which vest as of the Vesting Date (excluding dividend equivalent PBRSUs) equals
the original PBRSU award amount multiplied by the payout percentage level.











--------------------------------------------------------------------------------





4.
Dividend Equivalents.



4.1 While PBRSUs are in your account, they will earn dividend equivalents in the
form of additional PBRSUs. Specifically, as of each dividend payment date for
Boeing stock, your PBRSU account will be credited with additional PBRSUs
(“dividend equivalent PBRSUs”) equal in number to the number of shares of Boeing
stock that could be bought with the cash dividends that would be paid on the
PBRSUs in your account if each PBRSU were one share of Boeing stock.


4.2 The number of shares of Boeing stock that could be bought with the cash
dividends will be calculated to two decimal places and will be based on the
“Fair Market Value” of Boeing stock on the applicable dividend payment date. For
purposes of this award, “Fair Market Value” means the average of the high and
the low per share trading prices for Boeing stock as reported by The Wall Street
Journal for the specific dividend payment date, or by such other source as the
Company deems reliable.


4.3 Dividend equivalent PBRSUs will vest at the same time and in the same manner
as the PBRSUs with which they are associated. Dividend equivalent PBRSUs will be
adjusted in accordance with the payout level percentage determined under Section
3.1 in the same manner as the PBRSUs with which they are associated. Accumulated
dividend equivalent PBRSUs will be multiplied by the same payout percentage
level and dividend equivalent PBRSUs will be added or forfeited, as necessary,
so that the total dividend equivalent PRBSUs which vest as of the Vesting Date
will equal the dividend equivalent PBRSUs which accumulate during the
Measurement Period multiplied by the payout percentage level.


5.
Adjustment in Number of PBRSUs. The number of PBRSUs in your account will be
adjusted proportionately for any increase or decrease in the number of issued
shares of Boeing stock resulting from any stock split, combination or exchange
of shares, consolidation, spin-off or recapitalization of shares, or any similar
capital adjustment or the payment of any stock dividend.



6.
Termination Due to Retirement, Layoff, Disability, or Death. In the event your
employment is terminated by reason of retirement, layoff, disability, or death,
your PBRSU payout, including any dividend equivalent PBRSUs, will be prorated
based on the number of full and partial calendar months you spent on the active
payroll during the Measurement Period (beginning with the first full calendar
month after the Grant Date). Payout for the award will be made at the same time
as payment would have been made had you not had a termination of employment and
will in all respects be subject to the Company’s actual Relative Total
Shareholder Return achievement for the full Measurement Period. For purposes of
this award, “retirement” means a voluntary termination of employment under the
conditions that satisfy the definition of “retirement” under the terms of a
defined benefit pension plan maintained by the Company or one of its
subsidiaries in which you participate. If you are not eligible to participate in
such a defined benefit pension plan, “retirement” means termination of
employment voluntarily by you after you have attained either (i) age 55 with 10
years of service, or (ii) age 62 with one year of service. For purposes of this
award, “disability” means a disability entitling you to benefits under any
long-term disability policy sponsored by the Company or one of its subsidiaries.



7.
Forfeiture Upon Other Terminations. In the event your employment is terminated
prior to the Vesting Date for any reason (including for cause and resignation)
other than those reasons described in Section 6, all PBRSUs (and all associated
dividend equivalent PBRSUs) granted hereunder shall immediately be forfeited by
you and canceled.

8.
Leave of Absence. Unless otherwise required by law, in the event you have an
authorized leave of absence at any time during the Measurement Period which
absence extends beyond three full calendar months (including any absence that
began before the Grant Date), your PBRSU payout, including any dividend
equivalent PBRSUs, will be prorated based on the number of full and partial
calendar months you spent on the active payroll during the Measurement Period
(beginning with the first full calendar month after the Grant Date). Payout for
the award will be made at the same time as payment would have been made without
regard to any leave of absence, and will in all respects be subject to the
Company’s actual Relative Total Shareholder Return achievement for the full
Measurement Period.



9.
PBRSU Award Payable in Stock.



9.1 Distribution from your PBRSU account will be made as soon as reasonably
possible, but not later than 60 days, after the Vesting Date. Distribution will
be in whole shares of Boeing stock, provided that in the event you are on an
international payroll as of the distribution date, your distribution will
instead be paid in cash. The number of shares





--------------------------------------------------------------------------------





distributed will be equal to the number of whole vested PBRSUs in your account,
subject to deductions described in Section 9.2. Fractional share values will be
applied to Federal income tax withholding.


9.2 The Company will deduct from the distribution of your vested PBRSUs any
withholding or other taxes required by law and may deduct any amounts due from
you to the Company or to any subsidiary of the Company.


10.
Transfer. PBRSUs are not transferable except by will or by laws of descent and
distribution. You may designate a beneficiary to receive your award in the event
of your death.



11.
Clawback and Forfeiture Policy.

11.1 This award and any stock, cash or other proceeds resulting from the vesting
of this award are subject to the Clawback Policy adopted by the Company’s Board
of Directors, as amended from time to time


11.2 In addition, PBRSUs issued pursuant to this award and any stock, cash or
other proceeds resulting from the vesting of this award are subject to clawback
and forfeiture in the event you engage in any of the following conduct, as
determined by the Company or its delegate in its sole discretion, prior to the
second anniversary of the later of the Vesting Date or receipt of payment of the
PBRSUs: you (i) are convicted of a felony involving theft, fraud, embezzlement,
or other similar unlawful acts against the Company or against the Company’s
interests; (ii) directly or indirectly engage in competition with any
significant aspect of Company business;  (iii) induce or attempt to induce,
directly or indirectly, any of the Company’s employees, representatives or
consultants to terminate, discontinue or cease working with or for the Company,
or to breach any contract with the Company, in order to work with or for, or
enter into a contract with, you or any third party; (iv) disparage the Company
or its products or employees; or (v) use or disclose Company proprietary or
confidential information. For purposes of this Section 11.2, the Company shall
include the Company and its subsidiaries.


11.3 Nothing in this Section 11 will apply to legally protected communications
to government agencies or statements made in the course of sworn testimony in
administrative, judicial or arbitral proceedings.



































































--------------------------------------------------------------------------------











The Boeing Company
Performance-Based Restricted Stock Unit
Exhibit A - Calculation of Relative Total Shareholder Return
•
“Relative Total Shareholder Return” means Boeing’s TSR relative to the TSR of
the Peer Companies. Relative Total Shareholder Return will be determined by
ranking Boeing and the Peer Companies from highest to lowest according to their
respective TSRs. After this ranking, the percentile performance of Boeing
relative to the Peer Companies will be determined as follows:



P = 1
—
R - 1
N - 1



where:
“P” represents the percentile performance which will be rounded, if necessary,
to the nearest whole percentile by application of regular rounding.

“N” represents the number of Peer Companies as of the Vesting Date, plus Boeing.
“R” represents Boeing’s ranking among the Peer Companies.
Example: If there are 22 Peer Companies, and Boeing ranked 8th, the performance
would be at the 68th percentile: .68 = 1 - ((8-1)/(23-1)).
The final determination of Relative Total Shareholder Return shall be made by
the Compensation Committee of the Board of Directors of Boeing based on the
terms set forth in this Exhibit A subject to the Compensation Committee’s sole
and absolute discretion.
•
“TSR” means, for Boeing and each of the Peer Companies, the company’s total
shareholder return, expressed as a percentage, which will be calculated by
dividing (i) the Closing Average Share Value by (ii) the Opening Average Share
Value and subtracting one from the quotient.



Example: An illustrative example of a TSR calculation is attached at the end of
this Exhibit.


•
“Opening Average Share Value” means the average Share Value over the trading
days in the Opening Average Period.



•
“Opening Average Period” means the 20 trading days immediately following the
Grant Date.



•
“Accumulated Shares” means, for a given trading day, the sum of (i) one (1)
share and (ii) the cumulative number of shares of the company’s common stock
purchasable with dividends declared on the company’s common stock to that point
during the Measurement Period, assuming same day reinvestment of such dividends
at the closing price on the ex-dividend date.



•
“Closing Average Share Value” means the average Share Value over the trading
days in the Closing Average Period.



•
“Closing Average Period” means the 20 trading days immediately preceding the
Vesting Date.



•
“Share Value” means, with respect to a given trading day, the closing price of
the company’s common stock multiplied by the Accumulated Shares for such trading
day.



•
“Peer Companies” means the following companies:








--------------------------------------------------------------------------------





3M
General Dynamics
Northrop Grumman
AT&T
General Electric
Procter & Gamble
Caterpillar
Honeywell
Raytheon
Chevron
IBM
United Parcel Services
Cisco Systems
Intel
United Technologies
EADS (Airbus)


Johnson & Johnson
Verizon Communications
Exxon Mobil
Lockheed Martin
 
Ford
Microsoft
 



The Peer Companies may be changed as follows, subject to the discretion of the
Compensation Committee:


(i)    In the event of a merger, acquisition or business combination transaction
of a Peer Company with or by another Peer Company, the surviving entity shall
remain a Peer Company.
(ii)     In the event of a merger of a Peer Company with an entity that is not a
Peer Company, or the acquisition or business combination transaction by or with
a Peer Company, or with an entity that is not a Peer Company, in each case where
the Peer Company is the surviving entity and remains publicly traded, the
surviving entity shall remain a Peer Company.
(iii)     In the event of a merger or acquisition or business combination
transaction of a Peer Company by or with an entity that is not a Peer Company or
a “going private” transaction involving a Peer Company where the Peer Company is
not the surviving entity or is otherwise no longer publicly traded, the company
shall no longer be a Peer Company.
(iv)     In the event of a bankruptcy, liquidation or delisting of a Peer
Company, such company shall remain a Peer Company.
(v) In the event of a stock distribution from a Peer Company consisting of the
shares of a new publicly traded company (a “spin-off”), the Peer Company shall
remain a Peer Company and the stock distribution shall be treated as a dividend
from the Peer Company based on the closing price of the shares of the spun-off
company on its first day of trading.  The performance of the shares of the
spun-off company shall not thereafter be tracked for purposes of calculating
TSR.


•
Each Peer Company’s “common stock” shall mean that series of common stock that
is publicly traded on a registered U.S. exchange or, in the case of a non-U.S.
company, an equivalent non-U.S. exchange. For purposes of calculating TSR, the
value on any given trading day of any Peer Company shares traded on a foreign
exchange will be converted to U.S. dollars.



•
The following example illustrates the calculation of TSR for Boeing with Grant
Date of January 1, 2015 and Vesting Date of January 1, 2018.





Opening Average Share Value (1/2/2015 - 1/30/2015)        $133.30
Closing Average Share Value (12/1/2017 - 12/29/2017)    $315.38
TSR (expressed as percentage)                 136.60%









--------------------------------------------------------------------------------





Opening Average
 
Closing Average
Date
Close
Ex- Div.
Accum.
Shares
Share
Value
 
Date
Close
Ex- Div.
Accum.
Shares
Share
Value
1/30/2015
$145.37
$—
1
$145.37
 
12/29/2017
$294.91
$—
1.089871
$321.41
1/29/2015
$147.78
$—
1
$147.78
 
12/28/2017
$296.35
$—
1.089871
$322.98
1/28/2015
$139.64
$—
1
$139.64
 
12/27/2017
$295.62
$—
1.089871
$322.19
1/27/2015
$132.48
$—
1
$132.48
 
12/26/2017
$295.36
$—
1.089871
$321.90
1/26/2015
$134.07
$—
1
$134.07
 
12/22/2017
$295.10
$—
1.089871
$321.62
1/23/2015
$134.62
$—
1
$134.62
 
12/21/2017
$295.03
$—
1.089871
$321.54
1/22/2015
$135.64
$—
1
$135.64
 
12/20/2017
$297.90
$—
1.089871
$324.67
1/21/2015
$132.41
$—
1
$132.41
 
12/19/2017
$297.25
$—
1.089871
$323.96
1/20/2015
$131.22
$—
1
$131.22
 
12/18/2017
$296.14
$—
1.089871
$322.75
1/16/2015
$130.78
$—
1
$130.78
 
12/15/2017
$293.94
$—
1.089871
$320.36
1/15/2015
$130.14
$—
1
$130.14
 
12/14/2017
$293.88
$—
1.089871
$320.29
1/14/2015
$130.38
$—
1
$130.38
 
12/13/2017
$291.84
$—
1.089871
$318.07
1/13/2015
$131.17
$—
1
$131.17
 
12/12/2017
$289.94
$—
1.089871
$316.00
1/12/2015
$130.87
$—
1
$130.87
 
12/11/2017
$283.16
$—
1.089871
$308.61
1/9/2015
$131.54
$—
1
$131.54
 
12/8/2017
$285.90
$—
1.089871
$311.59
1/8/2015
$131.80
$—
1
$131.80
 
12/7/2017
$281.97
$—
1.089871
$307.31
1/7/2015
$129.51
$—
1
$129.51
 
12/6/2017
$278.27
$—
1.089871
$303.28
1/6/2015
$127.53
$—
1
$127.53
 
12/5/2017
$275.54
$—
1.089871
$300.30
1/5/2015
$129.05
$—
1
$129.05
 
12/4/2017
$277.97
$—
1.089871
$302.95
1/2/2015
$129.95
$—
1
$129.95
 
12/1/2017
$271.38
$—
1.089871
$295.77










